DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/20, has been entered.
 	Claims 1, 6-14 and 16-24 are pending.
Claims 6, 18 and 19 are withdrawn, applicant having received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101214227A (the ‘227 reference’) in view of Timmins et al. (US 2019/0269806).
Regarding claim 1, the ‘227 reference relates to ambroxol hydrochloride dry powder.  See para. [0002].   The pharmaceutical composition may comprise Ambroxol hydrochloride in the range of 60%-90%.   See para. [0011].   The ‘227 reference teaches that the Ambroxol hydrochloride spray powder between 1- 5 µm.   See para. [0010].  The ‘227 reference also teaches the composition as a single dose of 15-30 mg.  Id.
The ‘227 reference does not teach that the composition comprise “at least 85% of said particles of Ambroxol . . . ha[ving] a geometrical diameter between 3 and 5 mm.”   Arguably, however, the ‘227 reference disclose the size range in an absolute sense, and thus it may be implied that 100% of the particles are within this range.
In any event, Timmins et al. is directed to isotope enhanced ambroxol.  See Title.  Timmins et al. teaches that compositions comprising the ambroxol “can be formed into dry Id.  This does not expressly teach “wherein at least 85% of said particle of Ambroxol in the composition has a geometrical diameter between 3 and 5 µm.”  However, the disclosure would suggest that since at least 99% of particles be less than 25 µm, and that the particle size ranging from 1 to 5 µm be preferred, it would follow that 99% of the particles would be 1 to 5 µm.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of the ‘227 reference and Timmins et al. to optimize the ingredients of the composition in order to achieve the best means for achieving a desired result.  Notably, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  In this instance, the combination of references would suggest modifying the composition of the ‘227 reference such that at least 99% of particles be less than 25 µm, and particularly 99% of the particles would be 1 to 5 µm, since the particle size ranging from 1 to 5 µm is preferred.
Further, regarding dosage amounts, Timmins teaches that “[t]he amount of active ingredient which is administered to a human patient preferably ranges from about 0.05 mg/kg to about 25 mg/kg, about 0.1 mg/kg to about 10 mg/kg, about 0.25 mg/kg to about 7.5 mg/kg., about 1.25 to about 5.7 mg/kg.”  Para. [0037].  From this one of ordinary skill in the art could See Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claim 8, Timmins et al. teaches a “dry powder inhaler such as a metered-dose inhaler” and “capsules.”  See paras. [0039] and [0034].
Regarding claim 9, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claims, as amended, still do not patentably distinguish the claimed invention from the prior art.  
Regarding claim 10, Timmins et al. teaches jet mills, which reads on “air jet grinding.”  See para. [0042].   
Regarding claims 11 and 14, Timmins et al. teaches the drying-pulverization method using water and lower alcohol like ethanol and excipients.  See para. [0042].
Regarding claim 12, Timmins et al. also teaches lyophilization.  See para. [0042].
Regarding claims 13 and 17, Timmins et al. teaches that “inhalants can be prepared by filling the pharmaceutical composition of the invention into an appropriate inhaler such as a meter-dose inhaler, dry powder inhaler, atomizer bottle, nebulizer, etc. before use.”  Para. prima facie obvious to one of ordinary skill in the art that the disclose would apply to the preparation capsules disclosed in Timmins et al. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101214227A (the ‘227 reference’) in view of Timmins et al. (US 2019/0269806) as applied to claims 1, 8-14 and 17 above, and further in view of Gibbin et al. (US 2011/0048420).
Teachings of the ‘227 reference and Timmins et al. are discussed above. 
Timmins et al. does not teach a blister or capsule made of aluminum (current claims 7 and 16).
Gibbins et al. relates to an inhaler comprising a plurality of blister pockets each containing a dose medication for inhalation.  See Abstract.  The blisters are made of aluminium.  See para. [0012].  The dose may be hermetically sealed.  See para. [0008].  Gibbins et al. also discloses ambroxol.  See para. [0071].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further combine the teachings of the ‘227 reference and Timmins et al. with Gibbins et al.  In this instance, the rationale to combine the references would be a matter of combining prior art elements according to known methods to yield predictable results.   As an initial matter, the references belong to the same field of endeavor, inhalable powder composition and method of preparing and/or administering the same.  Here, a skilled artisan could have combined the elements as claimed by known methods and each element, in combination, would be expected to perform the same function it does separately.   For instance, where Timmins et al. teaches methods of delivering the composition in a general sense, one of ordinary skill in the art would look to Gibbins et al. for specific teachings in this regard and . 

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., Drug Development and Industrial Pharmacy, 34:984-991, 2008 in view of Timmins et al. (US 2019/0269806).
	Regarding claim 20, Ren et al. studies that influence of formulation and preparation process on Ambroxol hydrochloride dry powder inhalation.  See Title.   Ren et al. discloses AH/leucine/mannitol at various ratios including of 2.5/0.5/1.5 by weight and at a concentration of spray drying solution (g/100mL) (current claims 23 and 24).  See Table 1.   Absent evidence to the contrary this reads on the 20 to 59% of Ambroxol and 41 to 80% of excipients (current claim 22).  Ren et al. also teaches that “[t]he particle size of the dry powder is a crucial factor in DPI formulation, and an aerodynamic diameter between 1 and 5 μm is required to allow powder deposition in the appropriate area of the lung tissue.” Page 984, col. 2.  Ren et al. also discloses in Table 1, formulas that have particle diameter at 90% of the volume distribution that range from 5.3 to 35.66.   It is apparent that the formulation is a results effective variable with respect to particle size volume distribution.   Therefore, although Ren et al. does not teach that the composition comprise “at least 85% of said particles of Ambroxol . . . ha[ving] a geometrical diameter between 3 and 5 µm,” it would have been prima facie obvious to one of ordinary skill in the art to obtain at least 85% of said particles with a geometrical diameter between 3 and 5 µm as a matter of optimization. 
In any event, Timmins et al. is directed to isotope enhanced ambroxol.  See Title.  Timmins et al. teaches that compositions comprising the ambroxol “can be formed into dry Id.  Although this does not expressly teach “wherein at least 85% of said particle of Ambroxol in the composition has a geometrical diameter between 3 and 5 µm.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of the ‘227 and Timmins et al. to optimize the ingredients of the composition in order to achieve the best means for achieving a desired result.  Notably, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  In this instance, the combination of references would suggest modifying the composition of the ‘227 reference such that at least 99% of particles be less than 25 µm, and since the particle size ranging from 1 to 5 µm is preferred, it would follow that 99% of the particles would be 1 to 5 µm.    
Further, regarding dosage amounts, Timmins teaches that “[t]he amount of active ingredient which is administered to a human patient preferably ranges from about 0.05 mg/kg to about 25 mg/kg, about 0.1 mg/kg to about 10 mg/kg, about 0.25 mg/kg to about 7.5 mg/kg., about 1.25 to about 5.7 mg/kg.”  Para. [0037].  From this one of ordinary skill in the art could deduce that a 100 kg human subject could be administered 5 mg or 10 mg, or a 50 kg human subject could be administered 2.5 mg, 5 mg or 12.5 mg, all which are within the claimed range.   See Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claim 21, Ren et al. teaches formula 1 which is 100% Ambroxol.  See Table 1.   While the d[v,90] for this formula was 35.66 µm, Ren et al. teaches “that the powder was composed of particles approximately 2.5 µm in diameter.”  Pate 987, col. 2. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618